Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2020 has been entered.

Claims 2 and 6 were cancelled.  Claims 1, 5, and 13 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2020 has been considered by the examiner.  Applicant should refrain from including copies of office actions from the USPTO as such documents are readily accessible by examiners.

Claim Objections
The objection to claim 6 is withdrawn in view of the cancellation of the claim.

Claims 1, 3, 5, 13, 17, 32 and 33 are objected to because of the following informalities:  The listing of specified alternatives for the particulate forming means (claim 1), lithium salt (claim 3), conducting polymer (claim 5), electron-conducting polymer (claim 13), pre-lithiated graphene sheets (claim 17), and lithium salt (claim 17) should be written in proper Markush grouping format.  The status of claims 32 and 33 should be reversed as claim 33 is dependent on a withdrawn claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, on claim 6 is withdrawn, because the claim has been cancelled.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Zhamu et al. in view of Qi et al. and Burshtain et al. on claims 1-3, 5-7, 11-15, 30 and 32 are withdrawn in view of the amendment to claims 1, 5, 13 and cancellation of claims 2 and 6.

The claim rejection under 35 U.S.C. 103 as unpatentable over Zhamu et al. in view of Qi et al. and Burshtain et al. as applied to claim 7 and further in view of Chen et al. on claim 17 is withdrawn in view of the amendment to independent claim 1.
	
Claims 1, 3, 7, 11, 12, 14, 15, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2012/0064409) in view of Albano et al. (US 2016/0351910), Qi et al. (US 2015/0140319), and Burshtain et al. (US 2017/0294648).

a) preparing a slurry containing particles of an anode active material capable of reversibly absorbing and desorbing lithium ions [0052-0056], an electron-conducting material (nanotubes) [0079], and active material [0041-0048] and a surfactant (optional polymer) dissolved in a volatile liquid medium (solvent, NMP) [0082, 0103-0106], which is different in composition than a liquid solvent of an intended electrolyte for said battery [0103-0106]; 
b) conducting a particulate-forming means to convert said slurry into multiple anode particulates having a dimension from 10 nm to 300 µm [0039], wherein said particulate-forming means is conducted using a spray-drying, spray-pyrolysis, fluidized-bed drying procedure (air-suspension coating method), or any procedure that involves an atomization or aerosolizing step (centrifugal extrusion / vibration nozzle) [0093], wherein an anode particulate is composed of (i) particles of said anode active material, (ii) said electron-conducting material, and (iii) said surfactant, and said volatile liquid medium, wherein said electron-conducting material forms a 3D network of electron-conducting pathways in electronic contact with said anode active material [0040-0048] and partially or completely removing said volatile liquid medium from said multiple anode particulates [0093] but does not explicitly teach a pan-coating method, interfacial polycondensation or interfacial cross-linking, in situ polymerization, matrix polymerization method and is silent towards the lithium salt in ionic contact with said anode active material and wherein said anode particulate has an electrical conductivity from about 10-7 S/cm to about 300 S/cm; the surfactant being a polymer and the slurry to include a lithium salt.
Albano teaches a process for producing active materials [Abstract, 0061, 0151] where techniques such as atomic layer deposition, pan coating, fluid bed coating, spraying can all be applied to particles within the size range from 80 to 10000 microns [0154].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use additional techniques such as pan coating, fluid bed coating, etc. in the process as part of the  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143).
	
Qi teaches a dispersion of graphene particles in a solvent may further include a stabilizer selected from non-ionic surfactants, ionic surfactants, conductive polymers, nafion (sulfonated polymer/ sulfonated polytetrafluoroethylene), etc. [0053-0055].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select a stabilizer as recognized by Qi as the surfactant in Zhamu et al. and Albano because Qi recognizes a dispersion including graphene particle in a solvent can be stabilized with the use of such stabilizers. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
Burshtain teaches pre-lithiated anode active material particles which contain lithium ions [0136-0140] including borate and phosphate salts (e.g. LiBOB) [0128, 0147-0153] provide benefits such as higher performance and longer operation efficiency [0147].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a lithium salt such as borate and phosphate salts to the slurry of Zhamu, Albano and Qi because 
In regards to electrical conductivity, Zhamu recognizes the presence of graphene was recently discovered to exhibit high thermal conductivity [0072] but is silent towards the specific range of electrical conductivity to be between about 10-7 S/cm to about 300 S/cm.  However, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) anode particulate disclosed in the prior art and the applicant. As (the object) anode particulate as taught by and produced by the method made obvious by the prior art of Zhamu in view of Albano, Qi and Burshtain and the applicant are identical within the scope of claim 1, Zhamu in view of Albano, Qi and Burshtain inherently teaches that the specific range of electrical conductivity is between about 10-7 S/cm to about 300 S/cm.  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the product produced from the method of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7, Zhamu discloses the method of claim 1, wherein said alkali metal battery is a lithium-ion battery [0056] and said anode active material is selected from the group consisting of: (a) particles of natural graphite, artificial graphite [0049], mesocarbon microbeads (MCMB), needle coke, carbon particles, carbon fibers, carbon nanotubes, and carbon nanofibers [0049];3Docket ID - 3dBatt10cl Response to Restriction Requirement dated September 12, 2019(b) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd); (c) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric; 
Regarding claim 11, Zhamu discloses the method of claim 1, wherein said anode active material is in a form of nanoparticle, nanowire, nanofiber, nanotube, nanosheet, nanobelt, nanoribbon, nanodisc, nanoplatelet, or nanohorn having a thickness or diameter from 0.5 nm to 100 nm [0078]. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 12, Zhamu discloses the method of claim 1, wherein said anode active material is coated with a layer of carbon [0091], a conducting polymer, or a graphene sheet.
Regarding claim 15, Zhamu discloses the method of claim 1, further comprising a step of impregnating said anode or cathode particulates with a liquid solvent capable of dissolving said lithium salt or sodium salt to form an electrolyte (preferred mixed solvents when forming the battery) [0057, 0118].
Regarding claim 14, Zhamu discloses the method of claim 15, wherein said electrolyte have mixed solvents including DEC, PC and EC [0118] being of the same composition of the instant application would have the same recited lithium ion conductivity from 10-7 S/cm to 0.05 S/cm at room temperature.  It has been held by the courts that if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F2d. 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Regarding claim 30, Zhamu discloses the method of claim 1, further comprising a step of impregnating a plurality of said anode particulates with a liquid solvent to form an electrolyte (preferred mixed solvents when forming the battery) [0057, 0118] and compacting, merging or 
Regarding claim 32, Zhamu discloses the method of claim 30, further comprising combining an optional anode current collector, said anode electrode, a porous separator or solid-state electrolyte, a cathode electrode, and an optional cathode current collector to form an alkali metal battery [0056, 0100, 0114].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2012/0064409) in view of Bosnyak et al. (US 2012/0328940) and Burshtain et al. (US 2017/0294648).
Regarding claim 5, Zhamu discloses a method of producing anode particulates for use in an alkali metal battery (Abstract), said method comprising: 
a) preparing a slurry containing particles of an anode active material capable of reversibly absorbing and desorbing lithium ions [0052-0056], an electron-conducting material (nanotubes) [0079], and active material [0041-0048] and a surfactant (optional polymer) 
b) conducting a particulate-forming means to convert said slurry into multiple anode particulates having a dimension from 10 nm to 300 µm [0039], wherein an anode particulate is composed of (i) particles of said anode active material, (ii) said electron-conducting material, and (iii) said surfactant, and said volatile liquid medium, wherein said electron-conducting material forms a 3D network of electron-conducting pathways in electronic contact with said anode active material [0040-0048] and partially or completely removing said volatile liquid medium from said multiple anode particulates [0093] but is silent towards, the polymer being selected from the list as recited, the lithium salt in ionic contact with said anode active material and wherein said anode particulate has an electrical conductivity from about 10-7 S/cm to about 300 S/cm; the surfactant being a polymer and the slurry to include a lithium salt.
	Bosnyak teaches an active material mixture for a battery comprising carbon nanotube fiber mixture comprises at least one surfactant or dispersing aide which contains a sulfate moiety including organic materials comprising a sulfonated polymer not limited to sulfonated polystyrene [0012-0013].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include sulfonated polymer as the surfactant for the battery composition of Zhamu because Bosnyak recognizes that a battery active material mixture including carbon nanotubes benefit from a surfactant inclusive of an organic material including a sulfate moiety such as sulfonated polystyrene.
Burshtain teaches pre-lithiated anode active material particles which contain lithium ions [0136-0140] including borate and phosphate salts (e.g. LiBOB) [0128, 0147-0153] provide benefits such as higher performance and longer operation efficiency [0147].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a lithium salt such as borate and phosphate salts to the slurry of Zhamu and Bosnyak because 
In regards to electrical conductivity, Zhamu recognizes the presence of graphene was recently discovered to exhibit high thermal conductivity [0072] but is silent towards the specific range of electrical conductivity to be between about 10-7 S/cm to about 300 S/cm.  However, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) anode particulate disclosed in the prior art and the applicant. As (the object) anode particulate as taught by and produced by the method made obvious by the prior art of Zhamu in view of Bosnyak and Burshtain; and the applicant are identical within the scope of claim 1, Zhamu in view of Bosnyak and Burshtain inherently teaches that the specific range of electrical conductivity is between about 10-7 S/cm to about 300 S/cm.  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the product produced from the method of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2012/0064409) in view of Qi et al. (US 2015/0140319) and Burshtain et al. (US 2017/0294648).
Regarding claim 13, Zhamu discloses a method of producing anode particulates for use in an alkali metal battery (Abstract), said method comprising: 
a) preparing a slurry containing particles of an anode active material capable of reversibly absorbing and desorbing lithium ions [0052-0056], an electron-conducting material (nanotubes) [0079], and active material [0041-0048] and a surfactant (optional polymer) 
b) conducting a particulate-forming means to convert said slurry into multiple anode particulates having a dimension from 10 nm to 300 µm [0039], wherein an anode particulate is composed of (i) particles of said anode active material, (ii) said electron-conducting material, and (iii) said surfactant, and said volatile liquid medium, wherein said electron-conducting material forms a 3D network of electron-conducting pathways in electronic contact with said anode active material [0040-0048] and partially or completely removing said volatile liquid medium from said multiple anode particulates [0093] but is silent towards the lithium salt in ionic contact with said anode active material and wherein said anode particulate has an electrical conductivity from about 10-7 S/cm to about 300 S/cm; the surfactant being a polymer and the slurry to include a lithium salt and wherein said electron-conducting material contains an electron-conducting polymer selected from polyaniline, polypyrrole, polythiophene, polyfuran, a bi-cyclic polymer, a sulfonated derivative thereof, or a combination thereof.
Qi teaches a dispersion of graphene particles in a solvent may further include a stabilizer selected from non-ionic surfactants, ionic surfactants, conductive polymers, nafion (sulfonated polymer/ sulfonated polytetrafluoroethylene), etc. [0053-0055].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select a stabilizer as recognized by Qi as the surfactant in Zhamu because Qi recognizes a dispersion including graphene particle in a solvent can be stabilized with the use of such stabilizers. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
Burshtain teaches pre-lithiated anode active material particles which contain lithium ions [0136-0140] including borate and phosphate salts (e.g. LiBOB) [0128, 0147-0153] provide benefits such as higher performance and longer operation efficiency [0147].  It would have been 
Burshtain also teaches polymer coatings such as polypyrrole, aniline derivatives substituted by sulfonic functional groups, etc. that may be polymerized in situ, in the presence of the anode active material to create a coating to provide multiple benefits including structural stability, increased cycle life, and increased conductivity [0057, 0118-0123].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a polymer coating such as polyaniline substituted with sulfonic functional groups or polypyrrole as the conducting material in the method of Zhamu and Qi because Burshtain recognizes that such a polymer provides increased conductivity in combination with the benefits of structural stability and increased cycle life.
In regards to electrical conductivity, Zhamu recognizes the presence of graphene was recently discovered to exhibit high thermal conductivity [0072] but is silent towards the specific range of electrical conductivity to be between about 10-7 S/cm to about 300 S/cm.  However, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) anode particulate disclosed in the prior art and the applicant. As (the object) anode particulate as taught by and produced by the method made obvious by the prior art of Zhamu, Qi and Burshtain and the applicant are identical within the scope of claim 13, Zhamu in view of Qi and Burshtain inherently teaches that the specific range of electrical conductivity is between about 10-7 S/cm to about 300 S/cm.  The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the product produced from the method of the applicant and the prior art are the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. in view of Albano et al., Qi et al., and Burshtain et al. as applied to claim 7 above, and further in view of Chen et al. (US 2013/0224603).
The teachings of Zhamu, Albano, Qi and Burshtain as discussed above are herein incorporated.
Regarding claim 17, Zhamu discloses the lithium salt to include lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), etc. [0118] but are silent towards the prelithiated graphene sheets being selected from prelithiated versions of pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, a physically or chemically activated or etched version thereof, or a combination thereof.
	Chen teaches an anode for a lithium ion cell (Abstract) which can include an anode active material comprising a pre-lithiated carbon or graphite material including pristine graphene, graphene oxide, graphene fluoride, etc. [0034] in order to form cells with high energy density (Abstract) and remove the need for an additional lithium source [0095].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a pre-lithiated graphene material as an anode active material in the method of Zhamu, Albano, Qi, and Burshtain because Chen recognizes that pre-lithiated graphene allows for the formation of cells with high energy density without the need for an additional lithium source.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727